UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604


                                  January 10, 2006

                                        Before

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-1518

UNITED STATES OF AMERICA,                        Appeal from the United States District
              Plaintiff-Appellee,                Court for the Northern District
                                                 of Illinois, Eastern Division.
      v.
                                                 No. 01-CR-1053
THOMAS L. JOHNSON,
            Defendant-Appellant.                 Elaine E. Bucklo,
                                                 Judge.



                                     ORDER

       Thomas Johnson was convicted of bank fraud under 18 U.S.C. § 1344 and
sentenced to 78 months of imprisonment. After concluding that the district court judge
correctly found that Johnson was an organizer or leader of the criminal activity and
therefore properly increased Johnson’s offense level pursuant to U.S.S.G. § 3B1.1(a),
we ordered a limited remand so that the district court could determine whether
Johnson’s sentence remained appropriate, now that United States v. Booker, 543 U.S.
220 (2005) has relegated the United States Sentencing Guidelines to advisory status.
See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The district court judge
replied that she would impose the same sentence today knowing that the Guidelines
are not mandatory. On October 11, 2005, we invited the parties to file, within seven
No. 04-1518                                                                            2

days, any arguments concerning the appropriate disposition of this appeal in light of
the district court’s decision. The government accepted our invitation; Johnson did not.
We now conclude that Johnson’s sentence was reasonable and affirm the judgment of
the district court.
       Johnson’s 78-month sentence falls in the upper end of the applicable 63 to 78
months sentencing range under the Guidelines. A sentence within the properly
calculated Guidelines range is presumptively reasonable. See United States v.
Mykytiuk, 415 F.3d 606, 607 (7th Cir. 2005). An appellant can rebut this presumption
by demonstrating that his sentence is unreasonable when measured against the factors
set forth in 18 U.S.C. § 3553(a). Id. at 607.
       Here, Johnson has made no argument as to why his sentence might be
unreasonable, and the facts in this case do not provide an argument for him: for more
than a year, Johnson provided hundreds of counterfeit checks that were used in the
fraudulent check-cashing scheme. For his supervisory role in the crime, Johnson
received 50% of its illegal profits. In light of the presumption of reasonableness that
attaches to the district court’s sentence, as well as the facts of Johnson’s case, we see
no reason why his sentence should be deemed “unreasonable.”
      Accordingly, we AFFIRM the judgment of the district court.